Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 12/30/20.
Claims 2, 5, 8-9, 11, 14-18 have been cancelled.
Claims 1, 3-4, 6-7, 13 has been amended.
Therefore, Claims 1, 3-4, 6-7, 10, 12-13 are now pending and have been addressed below.

Response to Amendment
	Applicant has cancelled Claims 14-18 to overcome the claim objection. Examiner withdraws the claim objection with respect to these and all depending claims unless otherwise indicated.

	Applicant has amended Claim 13 to include “non-transitory” computer medium to overcome the 35 U.S.C 101 signal rejection. Examiner withdraws the 35 U.S.C 101 signal rejection with respect to these and all depending claims unless otherwise indicated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 10, 12-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 3-4, 6-7, 10, 12-13 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined 
Step 1: Identifying Statutory Categories
In the instant case, claims 1, 3-4, 6 are directed to a method. Claims 7, 10, 12 are directed to an apparatus/system. Claim 13 is directed to a computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1, 3-4, 6-7, 10, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 7 and 13 recite methods that obtaining at least two vehicle identification numbers corresponding to the vehicle; judging whether the at least two vehicle identification numbers are consistent; and outputting alarm information if the at least two vehicle identification numbers are inconsistent; obtaining an original vehicle identification number from vehicle self-diagnosis; receiving a vehicle body identification; receiving a vehicle identification number corresponding to vehicle plate information; transmitting the vehicle identification number; wherein the vehicle identification number is used to check whether the vehicle is the illegal vehicle; receiving illegal vehicle information; pushing illegal vehicle alarm information.
These limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an OBD interface, a laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory (claims 1, 7and 13)), the claims are directed to obtaining vehicle information, analyzing the data, and providing alarm information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a result. In particular, the claims only recites the additional element – an OBD interface, a laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory. The  OBD interface laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor/controller merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite obtaining at least two vehicle identification numbers corresponding to the vehicle; judging whether the at least two vehicle identification numbers are consistent; and outputting alarm information if the at least two vehicle identification numbers are inconsistent and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims obtaining vehicle information, analyzing the laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0176 details “vehicle detection method in any one of aforesaid embodiments when being executed by one or a plurality of processor(s)”.  Further, see Applicants specification Figure 5-6 and para 0141.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user/OBD interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013111993) in view of Gordan et al. (9,911,151 B2).

Regarding Claims 1 and 13,   Kim discloses the vehicle detection method/medium (para [1] vehicle identification system and method using vehicle identification number assigned to a vehicle produced by a manufacturer, an identification code and a vehicle registration) being performed on a vehicle detection equipment comprising a detector, a controller, and a communication device, the detector comprising a photographing device and a NFC device respectively connected with the controller (para [38] RFID (Radio Frequency Identification) tag or NFC (Near Field Communication)
Kim discloses obtaining at least two vehicle identification numbers corresponding to the vehicle through the detector (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company, para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10));
Kim discloses judging whether the at least two vehicle identification numbers are consistent by the controller (para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a normal vehicle. It is determined that the vehicle generates normal vehicle information (S60).para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding . It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other, para [62]).; and 
Kim discloses outputting alarm information by the controller if the at least two vehicle identification numbers are inconsistent (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) (output alarm information) to an engine server. In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license plate image generated by the monitoring server 200 are transmitted to the institution server (S70).).
Kim teaches said obtaining at least two vehicle identification numbers corresponding to the vehicle through the detector para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company, para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10));comprises: 
Kim teaches obtaining an original vehicle identification number corresponding to the vehicle when being completed manufacturing (para [9] the vehicle identification number assigned to the vehicle 
Kim teaches receiving a vehicle body vehicle identification number obtained by a laser scanning device or photographing device by scanning or photographing the vehicle body (para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10)., and/or receiving a driving license vehicle identification number obtained by a NFC device by scanning the driving license of a driver, and/or receiving a vehicle identification number corresponding to vehicle plate information from a server according to obtained vehicle plate information of the vehicle (para [36], [45]  the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network.).
Kim teaches transmitting the vehicle identification number of the vehicle to the server through the communication device, wherein the vehicle identification number is used by the server to check whether the vehicle is the illegal vehicle by searching in a stolen vehicle database(para [1] vehicle identification number assigned to a vehicle produced by a manufacturer, an identification code assigned to a vehicle glass produced by a partner company, and a vehicle registration registered at a vehicle registration office used to identify stolen vehicles based on their number., Para [5] a communication unit for transmitting the vehicle number and identification information data to a central control center; A vehicle information acquisition device including a control unit; And a central control center server that checks whether the unique identifier received from the vehicle information acquisition device and the vehicle number coincide with each other with information stored in the database, determines whether a vehicle is checked, and outputs it., para [45]-[47] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information ;
Kim teaches receiving illegal vehicle confirmation information sent by the server through the communication device when the vehicle is determined as the illegal vehicle (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a stolen vehicle and generating abnormal vehicle information by determining that the vehicle is illegal., para [48]-[49]);; and 
Kim teaches pushing illegal vehicle alarm information to the police officer through a pushing device of the vehicle detection equipment according to the illegal vehicle confirmation information(para [13] generating abnormal vehicle information by determining that the vehicle is illegal., para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data and vehicle license plate image corresponding to the abnormal vehicle information to an engine server. Institution server is a situation room server of a police station or road traffic authority).
Kim does not specifically teach vehicle identification through an OBD interface of a vehicular self-diagnosis system;
Gordon teaches vehicle identification through an OBD interface of a vehicular self-diagnosis system (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included vehicle identification through an OBD interface of a vehicular self-diagnosis system, as disclosed by Gordon in the system disclosed by Kim, for the motivation of providing a method for managing inventory of cars/vehicles (Col 1 lines 19-21) and  to receive vehicle identification number through OBD port and to transmit the vehicle location (Claim 17 Gordan)
Examiner Note:  Claims use the logical expressions “and/or”. Examiner has applied the broadest, reasonable interpretation of merely needing a single element from the listed limitations to meet the requirements of the claims.

Regarding Claim 3,    Kim as modified by Gordan teaches the vehicle detection method according to claim 1, wherein judging whether the at least two vehicle identification numbers are consistent specifically comprises:
Kim teaches comparing the original vehicle identification number with the vehicle body vehicle identification number, and/or the driving license vehicle identification number, and/or the vehicle identification number corresponding to the vehicle plate information one by one by the controller (para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle.) ; and
Kim teaches determining that the at least two vehicle identification numbers are consistent by the controller if a comparison result indicates that they are the same ([para [48] the vehicle comparison module 220 determines whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other., para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number ; or
Kim teaches determining that the at least two vehicle identification numbers are inconsistent by the controller if the comparison result indicates that they are different (para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle. It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [62]).

Regarding Claim 4,    Kim discloses the vehicle detection method according to claim 1, wherein when the at least two vehicle identification numbers are inconsistent, the method further comprises:
Kim teaches transmitting inquiry information to the server by the controller (para [16] vehicle inquiry system, para [48]), wherein the inquiry information includes identification information of the vehicle (para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other).;
Kim teaches receiving registration information corresponding to the vehicle returned by the server by the controller according to the identification information (para [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 ; and
Kim teaches pushing the registration information to a police officer by the controller, thereby facilitating the police officer in checking whether the vehicle is an illegal vehicle (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) to an engine server (not shown). In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license plate image generated by the monitoring server 200 are transmitted to the institution server (S70).).

Regarding Claim 6,    Kim as modified by Gordan teaches the vehicle detection method according to claim 1, further comprising: 
Kim does not discloses obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; transmitting the geographic location information and the vehicle identification information to the server so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information
Gordan teaches obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment transmitting the geographic location information and the vehicle identification information to the server (Col 2 lines 21-24, 42-48  Each vehicle 10 supports a location detector 12 (tag) that detects its (the detector's) location and wirelessly transmits (arrows 13) the location to a server 14, Claim 17 transmit VIN when transmitting the vehicle’s location) so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 9 lines 48-53stores the car data in its memory (93); detects its geographic location (94); transmits its location, its ID and the car's data (95))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting the geographic location information and the vehicle identification information to the server so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information, as disclosed by Gordon in the system disclosed by Kim, for the motivation of providing a method for managing inventory of cars/vehicles (Col 1 lines 19-21) and  to receive vehicle identification number through OBD port and to transmit the vehicle location (Claim 17 Gordan)

Claims 7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013111993) in view of Gordan et al. (9,911,151 B2), further in view of Kakarala et al. (US 2015/0223012 A1).

Regarding Claim 7, Kim discloses vehicle detection equipment, comprising a detector (Fig 4 # 100 detector device, [35] vehicle information identification camera) and a controller ([35] monitoring sever, [46]); wherein, the detector is connected with the controller ([35]-[36])
Kim discloses the detector is configured to detect  at least two vehicle identification numbers corresponding to the vehicle (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company, para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10)) and transmit the at least two vehicle identification numbers to the controller ([58] the vehicle information identification camera 100 photographs the identification code (C) and the 
Kim teaches the controller is configured to obtain the at least two vehicle identification number corresponding o the vehicle ([36], para [42], [45], [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300, [58]), 
Kim teaches judge whether the at least two vehicle identification numbers are consistent (para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a normal vehicle. It is determined that the vehicle generates normal vehicle information (S60).para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle. It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other, para [62], and 
Kim teaches output alarm information if the at least two vehicle identification numbers are inconsistent (Col 3 lines 30-39. dispatcher system that receives alert data and provides .)
Kim discloses the detector comprises a photographing device (para [36] The identification code (C) and the vehicle license plate are photographed in real time) an NFC device connected with the controller (para [38] RFID (Radio Frequency Identification) tag or NFC (Near Field Communication); connect with the vehicle, detect an original identification number of the vehicle and transmit the original identification number of the vehicle to the controller (para [36] The identification code (C) and the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network, [58].);
Kim discloses the photographing device is configured to: photograph the vehicle body, detect the vehicle identification number of the vehicle body of the vehicle, and transmit the vehicle identification number of the vehicle body to the controller (para [36] The identification code (C) and the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network, [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10), 
Kim teaches transmitting the vehicle identification number of the vehicle to the server through the communication device, wherein the vehicle identification number is used by the server to check whether the vehicle is the illegal vehicle by searching in a stolen vehicle database(para [1] vehicle identification number assigned to a vehicle produced by a manufacturer, an identification code assigned to a vehicle glass produced by a partner company, and a vehicle registration ; A vehicle information acquisition device including a control unit; And a central control center server that checks whether the unique identifier received from the vehicle information acquisition device and the vehicle number coincide with each other with information stored in the database, determines whether a vehicle is checked, and outputs it., para [45]-[47] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300., para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other);
Kim teaches receiving illegal vehicle confirmation information sent by the server through the communication device when the vehicle is determined as the illegal vehicle (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a stolen vehicle and generating abnormal vehicle information by determining that the vehicle is illegal., para [48]-[49]); and 
Kim teaches pushing illegal vehicle alarm information to the police officer through a pushing device of the vehicle detection equipment according to the illegal vehicle confirmation information(para [13] generating abnormal vehicle information by determining that the vehicle is illegal., para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data and vehicle license plate image corresponding to the abnormal vehicle information to an engine server. Institution server is a situation room server of a police station or road traffic authority).
Kim does not specifically teach the detector comprises an OBD interface connected with the controller the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface
Gordon teaches the detector comprises an OBD interface connected with the controller the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17) the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detector comprises an OBD interface connected with the controller the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface
Kim/Gordan do not teach the laser scanning device is configured to: scan the vehicle body, detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller; NFC is configured to: scan a driving license of a driver who drives the vehicle, detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller; However, Kim discloses the NFC device ([38] NFC],
Kakarala teaches the laser scanning device is configured to: scan the vehicle body ([0003] scan the VIN barcode using a mobile device's camera to retrieve the VIN of a vehicle., [0028]), detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller ([0047], [0061] the vehicle record includes data related to VIN, year, make, model, body style, trim, mileage, or other vehicle identifying information., [0068]). Further, Kakarala teaches NFC is configured to: scan a driving license of a driver who drives the vehicle ([0042] NFC enabled over NFC tag, [0047] NFC enabled device read the NFC tag entering a driver’s license), detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller ([0047] transferring one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data via a wireless communications network from the NFC-enabled device to a database; combining the one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data, [0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the laser scanning device is configured to: scan the vehicle body, detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller; NFC is configured to: scan a driving license of a driver who drives the vehicle, detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller, as disclosed by Kakarala in the system disclosed by Kim/Gordan, for the motivation of providing a method for 

Regarding Claim 10,    Kim discloses the vehicle detection system according to claim 7, wherein when the at least two vehicle identification numbers are inconsistent, the method further comprises:
Kim teaches transmitting inquiry information to the server by the controller (para [16] vehicle inquiry system, para [48]), wherein the inquiry information includes identification information of the vehicle (para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other).;
Kim teaches receiving registration information corresponding to the vehicle returned by the server by the controller according to the identification information (para [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300, para [48]); and
Kim teaches pushing the registration information to a police officer by the controller, thereby facilitating the police officer in checking whether the vehicle is an illegal vehicle (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) to an engine server (not shown). In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license plate image generated by the monitoring server 200 are transmitted to the institution server (S70).).

Regarding Claim 12,    Kim as modified by Gordan teaches the vehicle detection system according to claim 7, further comprising: 
Kim does not discloses obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; transmitting the geographic location information and the vehicle identification information to the server so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information
Gordan teaches obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment transmitting the geographic location information and the vehicle identification information to the server (Col 2 lines 21-24, 42-48  Each vehicle 10 supports a location detector 12 (tag) that detects its (the detector's) location and wirelessly transmits (arrows 13) the location to a server 14, Claim 17 transmit VIN when transmitting the vehicle’s location) so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 9 lines 48-53stores the car data in its memory (93); detects its geographic location (94); transmits its location, its ID and the car's data (95))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting the geographic location information and the vehicle identification information to the server so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information, as disclosed by Gordon in the system disclosed by Kim, for the motivation of providing a method for managing inventory of cars/vehicles (Col 1 lines 19-21) and  to receive vehicle identification number through OBD port and to transmit the vehicle location (Claim 17 Gordan)



Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 

Regarding 101 rejection, Examiner has considered all arguments and respectfully disagrees. The claims as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an OBD interface, a laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory (claims 1, 7and 13)), the claims are directed to obtaining vehicle information, analyzing the data, and providing alarm information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a result. In particular, the claims only recites the additional element – an OBD interface, a laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory. The  OBD interface laser scanning device, photographic scanning device, NFC device, detector, controller, processor, memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea.
Regarding 103 rejection, amendments filed have been considered and claim rejection have been update per amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gleeson-May et al. (2018/0012092) discloses vehicle driver identification system and vehicle identification through an OBD interface of a vehicular self-diagnosis system ([0045] vehicle system can read a vehicle identification from the vehicle through an OND port)
 Ioli (8,937,559 B2) discloses the vehicle detection (Col 1 lines 42-45 vehicle identification and tracking) method comprising: Ioli discloses obtaining at least two vehicle identification numbers corresponding to the vehicle (Col 1 lines 55-58, Fig 3 # 112 vehicle identification system, Fig 10 # 1002, 1004 vehicle license number and Col 4 lines 24-28 Vehicle identification system 112 receives image data from meter system 102 and identifies license tag data, handicap identification tag data, reserved (permit) parking area tag data and other suitable tag data from the image data.);  judging whether the at least two vehicle identification numbers are consistent including vehicle identification tags, handicap tags), such as to determine whether a non-handicapped person is parking in a parking area that has been reserved for handicapped persons, whether an unauthorized person is parking in a parking area that has been reserved for predetermined vehicles, or whether other violations have occurred., Col 8 lines 14-24 Tag comparison system 404 receives vehicle identification tag data or other suitable identification data such as radio frequency ID tag data or barcode data and compares that data to watch list data.); and outputting alarm information if the at least two vehicle identification numbers are inconsistent (Col 3 lines 30-39. dispatcher system that receives alert data and provides notification data to a dispatch operator for use in notifying law enforcement personnel., Col 4 lines 41-44Notification data can also be generated and transmitted or otherwise provided to the authorities if vehicle identification system 112 is unable to identify license plate or identification tag data from the vehicle.). (Claim 6) Ioli teaches transmitting the geographic location information and the vehicle identification information to the server (Col 8 lines 37-45 Vehicle tracking system 408 allows vehicle identification data and vehicle location data to be tracked. Vehicle tracking system 408 can store vehicle identification data, physical location data, time data associated with the location at which the vehicle was tracked, Col 4 lines 64-67 Jurisdiction system 116 receives location data from meter system 102 or monitor system 104 and jurisdiction data from watch list system 110, and provides notification data to a suitable jurisdiction when a match with a watch list system 110 is identified.), so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 8 lines 37-45 Vehicle tracking system 408 can store vehicle identification data, physical location data, time data associated with the location at which the vehicle was tracked). 
Yoo (US 9,443,151) discloses method for searching for wanted vehicles
Negreiro (US 2005/0073436 ) discloses alerting patrol officer of a wanted vehicle
WO2017/022268 discloses vehicle identification system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629